Citation Nr: 0830194	
Decision Date: 09/05/08    Archive Date: 09/10/08

DOCKET NO. 07-00 190	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for post traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

LouElla Kuta, Associate Counsel


INTRODUCTION


The veteran served on active duty from June 1967 to May 1973 
and from March 1974 to May 1988.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi, which denied the benefit sought on 
appeal.

The veteran appeared before the undersigned Veterans Law 
Judge in June 2007 and testified regarding his 
symptomatology. A transcript is of record.


FINDINGS OF FACT

1. The veteran has a diagnosis of PTSD.

2. The veteran served in combat.

3. PTSD was incurred in or aggravated by active military 
service.


CONCLUSION OF LAW

PTSD was incurred due to active service. 38 U.S.C.A. §§ 1101, 
1110, 5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304(f) (2007).








REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

The Board has considered whether further development and 
notice under the Veterans Claims Assistance Act of 2000 or 
other law should be undertaken. However, given the results 
favorable to the veteran, further development under the VCAA 
or other law would not result in a more favorable result for 
the veteran, or be of assistance to this inquiry. 


The Merits of the Claim

The veteran claims entitlement to service connection for PTSD 
due to traumatic stressors experienced in service. Service 
connection may be established for a disability resulting from 
personal injury or disease suffered or disease contracted in 
the line of duty. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. The 
regulations also provide that service connection may be 
granted for any disease diagnosed after discharge when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service. 38 
C.F.R. § 3.303(d). Based on a review of the evidence, and 
resolving the benefit of the doubt in favor of the veteran, 
the Board grants the veteran's appeal and awards service 
connection for PTSD.

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) (i.e., under the criteria of DSM-IV); a link, 
established by medical evidence, between the veteran's 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred. If the evidence establishes that the veteran 
engaged in combat with the enemy and the claimed stressor is 
related to that combat, in the absence of clear and 
convincing evidence to the contrary, and provided that the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor. 38 C.F.R. § 3.304(f).

The evidence necessary to establish the occurrence of a 
stressor during service to support a claim of entitlement to 
service connection for PTSD will vary depending on whether 
the veteran "engaged in combat with the enemy." See Gaines v. 
West, 11 Vet. App. 353, 358 (1998); Hayes v. Brown, 5 Vet. 
App. 60, 66 (1993). If it is determined through military 
citation or other supportive evidence that a veteran engaged 
in combat with the enemy, and the claimed stressor(s) is 
related to combat, the veteran's lay testimony regarding the 
reported stressors must be accepted as conclusive evidence as 
to the actual occurrence, and no further development or 
corroborative evidence will be necessary, provided that the 
testimony is found to be satisfactory and consistent with his 
circumstances, conditions, or hardships of such service. 38 
U.S.C.A. § 1154(b) (West 2002); Doran v. Brown, 6 Vet. App. 
283, 289 (1994); 38 C.F.R. § 3.304(d)(f)(2003).

The definition of "engaged in combat with the enemy" is that 
the veteran is required to have take part in a fight or 
encounter with a military foe or hostile unit or 
instrumentality; but does not include cases in which a 
veteran was merely serving in a general "combat area" or 
"combat zone" without their personal participation in combat 
with the enemy. See VAOPGCPREC 12-99 (October 18, 1999).

Participation in combat is a determination that is to be made 
on a case-by-case basis, and requires that a veteran have 
personally participated in events constituting an actual 
fight or encounter with a military foe or hostile unit or 
instrumentality. See Id.; Moran v. Principi, 17 Vet. App. 149 
(2003). Sizemore v. Principi, 18 Vet. App. 264, 273-74 
(2004). That determination must be based on consideration of 
all evidence of record in each case, assessing the 
credibility, probative value, and relative weight of each 
relevant item of evidence, and applying the benefit-of-the-
doubt standard if the evidence is in equipoise.

When a determination is made that the veteran did not "engage 
in combat with the enemy," or the claimed stressor is not 
related to combat, the veteran's lay testimony alone will not 
be enough to establish the occurrence of the alleged 
stressor. See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); 
Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996). In such 
cases, the record must contain service records or other 
corroborative evidence that substantiates or verifies the 
veteran's testimony or statements as to the occurrence of the 
claimed stressor. See West (Carlton) v. Brown, 7 Vet. App. 
70, 76 (1994); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).

In this case, the service record of discharge, a DD Form 214, 
shows that during the veteran's active service from November 
1967 to June 1969, he served almost two years in Vietnam, 
including during the TET offensive. The form also indicates 
that the veteran's military occupational specialties were 
field artillery firefinder, radar operator, cannon 
crewmember, and administrative specialist. The veteran was a 
member of the 199th Light Infantry Brigade, Battery B, 240th 
Field Artillery. The veteran received a Vietnam Service 
Medal, Vietnam Campaign Medal, Vietnam Cross of Gallantry 
with Palm, Good Conduct Medal, Army Achievement Medal, and a 
Valorous Unit Award. 

While the DD214 does not show that the veteran received 
commendations or awards that warrant the conclusion that he 
participated in combat, he clearly saw combat action by 
virtue of his military occupational specialty and as defined 
in applicable General Counsel precedent and the Sizemore 
precedent. The veteran personally participated in direct 
action against enemy forces. VAOPGCPREC 12- 99 at para. 12, 
65 Fed. Reg. 6256-6258 (2000); VBA's Adjudication Procedure 
Manual, M21-1, Part VI, para. 11.38(b)(1).

The veteran's service personnel records indicate the 
following campaigns: Vietnam Counteroffensive, Phase 
III/Vietnam Counteroffensive, Phase IV/Vietnam 
Counteroffensive, Phase V/Vietnam Counteroffensive, Phase 
VI/TET 69 Counteroffensive, and Summer/Fall 69 TET 
Counteroffensive.

The veteran has provided written statements and testimony to 
the effect that a fellow soldier that he was training was 
killed when his gun exploded. The veteran further testified 
that he was in Vietnam during the TET offensive and was 
stationed at Long Binh post. The veteran testified that he 
was the only person on a 105 howitzer for almost three days. 

Most significantly, he stated the post was taking mortar fire 
and personal fire during this time - clearly an occurrence 
that could be expected given the veteran's military 
occupational specialty and the nature of his duties in 
Vietnam. See also Pentecost v. Principi, 16 Vet. App. 124 
(2002); Suozzi v. Brown, 10 Vet. App. 307 (1997) (A veteran 
need not substantiate his actual presence during the stressor 
event; the fact that the veteran was assigned to and 
stationed with a unit that was present while such an event 
occurred may strongly suggest that he was, in fact, exposed 
to the stressor event).  

As discussed above, the totality of the evidence 
substantiates the veteran's claims that he was involved in 
incidents meeting the definition of being "engaged in combat 
with the enemy." In making this determination, the Board has 
considered all evidence of record, including the veteran's 
hearing testimony and service personnel records. The Board 
finds the veteran's testimony as to the cited incidents 
entirely consistent with what would be expected in the role 
of his military occupational specialty in that situation. 

The record contains medical evidence showing a diagnosis of 
PTSD, linked to those combat-related stressors as indicated 
in the veteran's August 2005 VA examination. 

The evidence of record is at least in relative equipoise. 
Accordingly, resolving all reasonable doubt in the veteran's 
favor, the Board finds that PTSD was incurred in service. 38 
U.S.C.A. § 5107. In light of the foregoing, service 
connection for PTSD is warranted. 38 C.F.R. §§ 3.303, 3.304.

	
	(CONTINUED ON NEXT PAGE)







ORDER


Service connection for post traumatic stress disorder is 
granted.




____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


